Exhibit 99.1 N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 May 22, 2012 DYCOM INDUSTRIES, INC. ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, May 22, 2012 – Dycom Industries, Inc. (NYSE: DY) announced today its results for the third quarter ended April 28, 2012. The Company reported: · Contract revenues of $296.1 million for the quarter ended April 28, 2012, compared to $252.4 million for the quarter ended April 30, 2011, an increase of 17.3%; · Adjusted EBITDA (Non-GAAP) of $29.9 million for the quarter ended April 28, 2012, compared to $23.8 million for the quarter ended April 30, 2011; and · Net income on a GAAP basis of $9.6 million, or $0.28 per common share diluted, for the quarter ended April 28, 2012, compared to $1.5 million, or $0.04 per common share diluted, for the quarter ended April 30, 2011. On a Non-GAAP basis, net income for the quarter ended April 30, 2011 was $3.4 million, or $0.10 per common share diluted.Non-GAAP net income for the three months ended April 30, 2011 excludes a $2.6 million pre-tax loss on debt extinguishment associated with the Company’s redemption of $48.4 million of its 8.125% senior subordinated notes due 2015, and a $0.6 million pre-tax charge in cost of earned revenues related to a wage and hour class action litigation settlement. The Company also reported: · Contract revenues of $883.1 million for the nine months ended April 28, 2012, compared to $732.1 million for the nine months ended April 30, 2011, an increase of 18.1% after adjusting for revenues in each period from businesses acquired during the second quarter of fiscal 2011; · Adjusted EBITDA (Non-GAAP) of $95.0million for the nine months ended April 28, 2012, compared to $70.4million for the nine months April 30, 2011; and · Net income on a GAAP basis of $26.1 million, or $0.76 per common share diluted, for the nine months ended April 28, 2012, compared to $3.1 million, or $0.09 per common share diluted, for the nine months ended April 30, 2011. On a Non-GAAP basis, net income for the nine months ended April 30, 2011 was $8.9 million, or $0.25 per common share diluted. Non-GAAP net income for the nine months ended April 30, 2011 excludes a $8.3 million pre-tax loss on debt extinguishment associated with the Company’s tender offer and redemption of its 8.125% senior subordinated notes due 2015, a $0.6 million pre-tax charge in cost of earned revenues related to a wage and hour class action litigation settlement, and $0.2 million in pre-tax acquisition related costs. The Company has defined Adjusted EBITDA (Non-GAAP) as earnings before interest, taxes, depreciation and amortization, gain on sale of fixed assets, stock-based compensation expense, loss on debt extinguishment, acquisition related costs, and charges for a wage and hour class action settlement. See the accompanying tables which present a reconciliation of GAAP to Non-GAAP financial information. A conference call to review the Company’s results will be hosted at 9a.m.(ET), Wednesday, May 23, 2012; call 800-230-1085 (United States) or 612-288-0329 (International) ten minutes before the conference call begins and ask for the “Dycom Results” conference call.A live webcast of the conference call, along with related materials, will be available at http://www.dycomind.com under the heading “Events.”The conference call materials will be available at approximately 8 a.m. (ET) on May 23, 2012. If you are unable to attend the conference call at the scheduled time, a replay of the live webcast and the conference call materials will be available at http://www.dycomind.com until Friday, June 22, 2012. Dycom is a leading provider of specialty contracting services.These services, which are provided throughout the United States and in Canada, include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities, including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. The Company reports its financial results in accordance with U.S. generally accepted accounting principles (GAAP). The Company believes that the presentation of certain Non-GAAP financial measures in this press release provides information that is useful to investors because it allows for a more direct comparison of the Company’s performance for the period with the Company’s performance in the comparable prior-year period.The Company cautions that Non-GAAP financial measures should be considered in addition to, but not as a substitute for, the Company’s reported GAAP results. Fiscal 2012 third quarter results are preliminary and are unaudited.This press release may contain forward-looking statements as contemplated by the 1995 Private Securities Litigation Reform Act.These statements are based on management’s current expectations, estimates and projections.Forward-looking statements are subject to risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this press release.Such risks and uncertainties include business and economic conditions and trends in the telecommunications industry affecting our customers, the adequacy of our insurance and other reserves and allowances for doubtful accounts, whether the carrying value of our assets may be impaired, the future impact of any acquisitions or dispositions, the anticipated outcome of other contingent events, including litigation, liquidity and other financial needs, the availability of financing, and the other risks detailed in our filings with the Securities and Exchange Commission.The Company does not undertake to update forward-looking statements. Tables Follow NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS April 28, 2012 and July 30, 2011 Unaudited April 28, July 30, ASSETS (Dollars in thousands) CURRENT ASSETS: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Inventories Deferred tax assets, net Income taxes receivable Other current assets Total current assets PROPERTY AND EQUIPMENT, NET GOODWILL INTANGIBLE ASSETS, NET OTHER TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Current portion of debt Billings in excess of costs and estimated earnings Accrued insurance claims Other accrued liabilities Total current liabilities LONG-TERM DEBT ACCRUED INSURANCE CLAIMS DEFERRED TAX LIABILITIES, NET NON-CURRENT OTHER LIABILITIES Total liabilities Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended April 28, April 30, April 28, April 30, (Dollars in thousands, except per share amounts) Contract revenues $ Costs of earned revenues, excluding depreciation and amortization General and administrative expenses (1) Depreciation and amortization Total Interest expense, net ) Loss on debt extinguishment - ) - ) Other income, net Income before income taxes Provision for income taxes Net income $ Earnings per common share: Basic earnings per common share $ Diluted earnings per common share $ Shares used in computing income per common share: Basic Diluted (1) Includes stock-based compensation expense of $1.9 million and $4.9 million for the three and nine months ended April 28, 2012, respectively, and $1.3 million and $3.1 million for the three and nine months ended April 30, 2011, respectively. NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended April 28, April 30, April 28, April 30, (Dollars in thousands, except per share amounts) Pre-Tax Reconciling Items decreasing net income Loss on debt extinguishment $
